872 F.2d 416Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Lebron CHURCH, Petitioner-Appellant,v.R.M. MUNCY, Attorney General of Virginia, Respondents-Appellees.
No. 88-6707.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 9, 1989.Decided March 15, 1989.

William Lebron Church, appellant pro se.
Katherine Baldwin Toone, Office of the Attorney General of Virginia, for appellees.
Before DONALD RUSSELL, WIDENER, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
William L. Church seeks to appeal the magistrate's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal.  With regard to all but the claims discussed below, we adopt the reasoning of the magistrate.  Church v. Muncy, C/A No. 87-737-R (E.D.Va. June 23, 1988).


2
We note that Church's ineffective assistance claims (i) and (1) were properly denied as they are extremely general and present no grounds for relief that were not raised and rejected in his other claims, especially (a), (g), and (h), although the state's dismissal of these claims under Hawks v. Cox, 211 Va. 91, 175 S.E.2d 271 (1970), does not preclude federal review.


3
Church's second claim--admission of hearsay evidence--was not a procedurally barred claim, even though the state court applied Va.Code Sec. 8.01-654(B)(2) in the second habeas proceeding, because Church had raised the same claim in his first state habeas petition and on direct appeal.  Federal review of this claim is, therefore, not barred.   Cf. Johnson v. Muncy, 830 F.2d 508 (4th Cir.1177, 1180-81 (6th Cir.1980);  see also White v. Sowders, 644 F.2d 1177, 1180-81 (6th Cir.1980).  When considered on its merits, the claim does not warrant relief.  Church objects to the admission of certain testimony as hearsay.  Generally, the admissibility of evidence does not present a federal question, and no special circumstances are present here.   Chance v. Garrison, 537 F.2d 1212 (4th Cir.1976).


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
DISMISSED.